UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-2570


THOMAS LEE SOWERS,

                Plaintiff – Appellant,

          v.

CITY OF CHARLOTTE; DUSTIN WIPPEL; WILLIAM PALLONE; EDWARD
KAMINSKI,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Robert J. Conrad,
Jr., District Judge. (3:14-cv-00523-RJC-DCK)


Submitted:   May 11, 2016                Decided:   September 12, 2016


Before KEENAN and THACKER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas Lee Sowers, Appellant Pro Se. Richard Harcourt Fulton,
OFFICE OF THE CITY ATTORNEY, Charlotte, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Thomas Lee Sowers appeals from the district court’s order

granting Appellees’ motion for summary judgment in his 42 U.S.C.

§ 1983 (2012) action, which raised claims of false arrest and

malicious prosecution.            Sowers’ causes of action rested on his

contention    that    he    was    arrested       without      probable    cause      for

trespassing    and    obstruction         of    officers.        On   appeal,    Sowers

asserts that the district court improperly extended the time to

file a motion for summary judgment and that material issues of

fact     prevented         summary        judgment        on     his      substantive

constitutional claims.         We affirm.

       Initially,     we    find     no    error     in    the     district     court’s

extension of time.          See Marryshow v. Flynn, 986 F.2d 689, 693

(4th   Cir.   1993)    (“When      the    date     specified     for    filing    court

papers is not jurisdictional, broad discretion is given to the

trial court to manage its docket.”).                      With regard to Sowers’

substantive    claims,      while    the       district    court      focused    on   the

probable cause for the trespassing arrest, we note that “[w]e

are, of course, entitled to affirm on any ground appearing in

the record, including theories not relied upon or rejected by

the district court.”         Scott v. United States, 328 F.3d 132, 137

(4th Cir. 2003).           Because we find that the Defendant officers

were entitled to qualified immunity, we affirm.



                                           2
     To state a claim for false arrest or imprisonment under

§ 1983,    a     plaintiff       must      demonstrate         that    he    was   arrested

without probable cause.                See Street v. Surdyka, 492 F.2d 368,

372-73    (4th    Cir.    1974)    (“[T]here           is    no    cause    of   action   for

‘false arrest’ under section 1983 unless the arresting officer

lacked probable cause.”); see also Brown v. Gilmore, 278 F.3d
362, 367-68 (4th Cir. 2002) (analyzing false arrest claim for

whether seizure was unreasonable).                        In addition, “[a] malicious

prosecution      claim    under        §   1983      is     properly      understood    as   a

Fourth     Amendment           claim       for       unreasonable           seizure    which

incorporates certain elements of the common law tort.”                             Evans v.

Chalmers, 703 F.3d 636, 646 (4th Cir. 2012) (internal quotation

marks omitted).         “To state such a claim, a plaintiff must allege

that the defendant (1) caused (2) a seizure of the plaintiff

pursuant to legal process unsupported by probable cause, and

(3) criminal proceedings terminated in plaintiff’s favor.”                                Id.

Therefore, the question of whether Appellees violated Sowers’

constitutional rights depends on whether they had probable cause

to arrest him at the time of his arrest.                          See Brown, 278 F.3d at

367 (evaluatingprobable cause in light of officer’s knowledge at

time of arrest).

     Pursuant      to    N.C.    Gen.      Stat.      §     14–223,    “[i]f     any   person

shall    willfully       and    unlawfully           resist,      delay     or   obstruct    a

public officer in discharging or attempting to discharge a duty

                                                 3
of his office, he shall be guilty of a Class 2 misdemeanor.”

The elements of the offense are: 1) that the victim was a public

officer; 2) that the arrestee knew that the victim was a public

officer; 3) that the victim was discharging or attempting to

discharge a duty of his office; 4) that the arrestee resisted,

delayed, or obstructed the victim in discharging or attempting

to discharge a duty of his office; and 5) that the arrestee

acted willfully and unlawfully.           North Carolina v. Sinclair, 663
S.E.2d 866, 870 (N.C. App. 2008).             “The general rule is that

merely remonstrating with an officer . . . or criticizing or

questioning an officer while he is performing his duty, when

done in an orderly manner, does not amount to obstructing or

delaying an officer in the performance of his duties.”                 North

Carolina v. Leigh, 179 S.E.2d 708, 713 (N.C. 1971).             “Only those

communications intended to hinder or prevent an officer from

carrying   out    his   duty   are   discouraged   by   [N.C.   Gen.   Stat.

§ 14-223].”      Burton v. City of Durham, 457 S.E.2d 329, 332 (N.C.

App. 1995).

     In general, qualified immunity entails a two-step analysis.

First, the court decides whether violation of a constitutional

right has been alleged at all.            Brown v. Gilmore, 278 F.3d 362,

367 (4th Cir. 2002) (quoting Saucier v. Katz, 533 U.S. 194, 200

(2001)).   If not, the qualified immunity inquiry ends.           Step two

directs the court to determine whether the right was “clearly

                                      4
established” at the time of the incident and evaluates whether a

reasonable officer would have understood that the conduct at

issue   violated       that   clearly        established      right.       Anderson        v.

Creighton, 483 U.S. 635, 639-40 (1987).                          But see Pearson v.

Callahan,    555 U.S. 223,    236    (2009)      (holding    that      court      may

exercise     discretion       in     determining         which     prong      to     address

first).     Because qualified immunity turns entirely on objective

reasonableness, an officer’s subjective intent or state of mind

is not relevant to the analysis.                     Park v. Shiflett, 250 F.3d
843, 853 (4th Cir. 2001).

     In defining a clearly established right, it is not enough

to cite a general constitutional rule of wide import.                              Anderson,
483 U.S. at 639.          Rather, “[t]he contours of the right must be

sufficiently clear that a reasonable official would understand

that what he is doing violates that right.”                        Id. at 641.           Thus,

“[t]he relevant, dispositive inquiry in determining whether a

right is clearly established is whether it would be clear to a

reasonable      officer       that     his     conduct       was    unlawful        in    the

situation       he     confronted.”               Saucier, 533 U.S.        at    202.

Accordingly, “‘all [officials] but the plainly incompetent or

those     who        knowingly       violate       the    law’      are       protected.”

Porterfield, 156 F.3d at 567 (quoting Malley v. Briggs, 475 U.S.
335, 341 (1986)).



                                              5
       In      analyzing         whether       law        enforcement      officers         have

qualified immunity in a false arrest claim pursuant to § 1983,

the    issue    is   not    whether          probable      cause    actually       exists    but

whether a reasonable officer in the officer’s position would

have believed he had probable cause to arrest.                           See id.       Courts

consider all of the circumstances known to the officer at the

time    of    the    arrest      to     determine         whether    there    was    probable

cause.       Taylor v. Waters, 81 F.3d 429, 434 (4th Cir. 1996).                             The

arresting       officer’s        belief      need    not    be   correct      or    even    more

likely true than false, so long as it is reasonable.                                 Texas v.

Brown, 460 U.S. 730, 742 (1983).                      A magistrate’s probable cause

determination indicates a reasonable officer would believe he or

she    had    probable      cause       to    arrest.         See    Brooks    v.    City    of

Winston-Salem, 85 F.3d 178, 184 (4th Cir. 1996); Torchinsky v.

Siwinski, 942 F.2d 257, 261-62 (4th Cir. 1991)(explaining that

decisions of a state criminal judge and federal district court

judge    both    finding         probable      cause       are   relevant     to    qualified

immunity).

       We conclude that the Defendant officers were entitled to

qualified immunity for their arrest of Sowers for obstructing

the officers.           The officers had direct eyewitness information

that Sowers was being disorderly and was ejected from a nearby

restaurant       with      his    daughter          and    his   daughter’s        boyfriend.

While    the     officers        were     arresting        Sowers’    daughter       and    her

                                                6
boyfriend, Sowers approached the officers, asked questions, and

refused to follow directions.              The officers warned Sowers they

would arrest him if he did not listen to the officers, but he

refused   to   cooperate.         Given    the      chaotic    scene   and    Sowers’

confrontational behavior, this information could lead reasonable

officers to conclude that Sowers was impeding or delaying the

officers, in violation of the statute.                 Moreover, the magistrate

judge held probable cause supported the arrest.                        In addition,

the   district   court    held     there      was    likely    probable      cause    to

arrest Sowers and the officers enjoyed qualified immunity.                           See

Torchinsky, 942 F.2d   at   261-62.           Given   the   totality     of    the

circumstances,       Defendants’    conduct         fell    within   the   range      of

reasonable judgment.         Thus, qualified immunity shields them from

money damages.

      Accordingly, we affirm.              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                             AFFIRMED




                                          7